EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dean Reinhardt on 19 May 2022.

The application has been amended as follows: 

Claim 1, line 12, after “to” insert
--a line normal to--

Rejoin claims 11 and 12

Claim 11, line 8, after “seam diameter” insert
--of between 46 mm and 49 mm--

Claim 11, line 9, after “can,” insert
--wherein before the can lid is interconnected to the neck, the can lid has a peripheral curl with a diameter of no greater than approximately 55 mm, and wherein--

Claim 11, line 9, replace “including” with
--comprises--

Claim 11, line 13, after “radius” insert
--that defines a panel area--

Claim 11, line 14, after “tear panel” insert
--with an area of between approximately 24% and approximately 34% of the panel area of the central panel--

Claim 11, line 16, replace “the longitudinal axis” with
--a line normal to the central panel”

Claim 11, line 18, after “lifted” insert
--, and a ramp-up bead arranged on at least one side of the pull tab--

Claim 21, line 17, after “to” insert
--a line normal to--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments directed to Zundel have been found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736